    Case 1:15-cr-00536-PGG Document 1106
                                    1105 Filed 10/09/20
                                               10/08/20 Page 1 of 4
                                                                  2




                                                   October 8, 2020

VIA ECF and Email
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

              RE: United States v. Omar Amanat, 15 cr. 536 (PGG)

Dear Judge Gardephe:

      I am the attorney representing Mr. Amanat in the above-captioned
matter, pursuant to the CJA. I am writing to request that the Court appoint
Jacob Mitchell as replacement associate counsel in this case at the rate of
$100 per hour. Prior associate counsel, Abraham Hassen, is attending
graduate school and is no longer available to assist with this case.

        As the Court is aware, this is an extremely complex case and there are
still a number of motions that must be litigated, including a final sentencing.
Additionally, there is a lot of evidentiary information that must be analyzed
and reviewed, including complex digital forensics. Mr. Mitchell is an expert in
eDiscovery and has significant experience with digital forensics, which is
much needed in this case.

       There are several outstanding motions and a pending complex Fatico
hearing. I will need an associate to assist me with preparing and conducting
the hearing. Mr. Mitchell has recently served as associate counsel in several
trials and on numerous cases in the southern district, and the colleagues with
whom he has worked have raved about his diligence and professionalism. I
ask that the Court apportion an additional 250 hours for Mr. Mitchell to work
on this case. Mr. Mitchell’s resume is attached for the Court’s review.
Memo Endorsed:
Jacob Mitchell is approved as a replacement associate. The rate
of $100 per hour is also approved. Finally, this Court will
approve 100 additional hours for Mitchell.




                                            Dated: October 9, 2020
Case 1:15-cr-00536-PGG Document 1106
                                1105 Filed 10/09/20
                                           10/08/20 Page 2 of 4
                                                              2




  I thank the Court for its attention to this matter.


                                         Kind regards,


                                         /s/

                                         Grainne E. O’Neill
           Case
            Case1:15-cr-00536-PGG
                 1:15-cr-00536-PGG Document
                                    Document1105-1
                                             1106 Filed
                                                   Filed10/09/20
                                                         10/08/20 Page
                                                                   Page31ofof42

                                        Jacob B. Mitchell
221 Cumberland Street, Apt. 1, Brooklyn, NY 11205   (540) 273-3400      jacobbarclaymitchell@gmail.com

EDUCATION
New York Law School, J.D., May 2010
   • Admission - New York State, SDNY, EDNY
Fordham University, May 2005
   • Graduate School of education
Bard College, B.A., Political Science, May 2004
   • Awarded - Certificate of Intensive Study at Bard Globalization and International Affairs
      Program

EXPERIENCE
The Law Office of Jacob Barclay Mitchell                             December 2014 – Present
Federal Criminal Defense Attorney
   • Member of trial team for defendant Ryan Quashie in U.S v. Ryan Quashie 14 Cr 376 (BMC).
      Client was acquitted on top two counts of Hobbs Act Robbery and Attempted Hobbs Act
      Robbery.
   • Member of trial team for defendant Demetrius Washington in People v. Demetrious
      Washington 2607-2016, seven weeks of trial, 22 count indictment with 84 overt acts,
      including homicide, gang assault, weapons possession and conspiracy to commit murder.
      Acquitted of homicide, convicted of lesser counts.
   • Assist solo practitioners representing clients in criminal cases, including, Stephanie Carvlin,
      Susan Walsh, Allan Haber, Kenneth Paul, Scott Tulman, Donna Newman, Avrom Robin and
      Richard Lind.
   • Conducted multiple cross examinations and a direct examination at trial.
   • Drafted sentencing submissions and argued at sentencing on behalf of clients.
   • Handled arraignments, duty days and all aspects of federal criminal cases.
   • Reviewed electronic discovery in mega cases with multiple terabytes of discovery.
          o Including:
                 ▪ Forensic images of servers.
                 ▪ Forensic images of cellphones.
                 ▪ Forensic images of devices.
                 ▪ Review discovery in the format of Linux, MAC and Windows.
                 ▪ Review servers used in dark web, bitcoin cryptocurrency cases.
   • Make court appearances from violations of supervised release to pretrial conferences.
   • Manage, organize and index electronic discovery in federal criminal cases.
   • Perform legal research, writing and trial preparation.

De Novo Legal                                                          August 2011 - December 2014
Electronic Discovery Attorney
   • Conducted electronic discovery from first level review to production.
   • Participated in weekly client briefings.
   • Responsible for making determinations regarding document relevancy, responsiveness,
       confidentiality, attorney-client privilege and attorney work product.
   • Redacted confidential information; created privilege log to justify legal basis of privilege to
       judge as well as identify potential unforeseen issues that might arise in depositions.

Brooklyn Bar Association Volunteer Lawyer Program                    July 2011 - December 2014
Foreclosure Defense Attorney
          Case
           Case1:15-cr-00536-PGG
                1:15-cr-00536-PGG Document
                                   Document1105-1
                                            1106 Filed
                                                  Filed10/09/20
                                                        10/08/20 Page
                                                                  Page42ofof42

   •   Represented homeowners in foreclosure proceedings.
   •   Provided counsel and guidance to clients facing the loss of their home.
   •   Prepared applications for mortgage modifications.
   •   Conducted negotiations and mediations to attain mortgage modifications for clients.
   •   Adept in foreclosure prevention and settlement conference procedure.

New York State Courts Access to Justice Program                     February 2011 - April 2011
Public Service Graduate Fellow for Consumer Credit Project
   • Appeared before judges, interviewed and prepared clients.
   • Filed for discovery orders and hearings to contest adequacy of service.
   • Negotiated with opposing counsel and finalized settlement agreements favorable to clients.

New York State Supreme Court                                       May 2009 - November 2009
Law Clerk for the Honorable Emily Jane Goodman
   • Drafted memoranda and opinions on myriad legal questions for the Judge.
   • Conducted pre-trial conferences, led settlement conferences and assisted the Judge at trial.
   • Ensured attorneys complied with court rules concerning settlements.
   • Performed legal research for cases on Judge Goodman’s docket.

Kennedy, Jennik & Murray P.C.                                             May 2008 - August 2008
Law Clerk
   • Drafted complaints, answers, arbitration briefs and amendments to pension trusts.
   • Researched and prepared memoranda on state and federal labor law cases.
   • Supported partners at client interviews, client meetings, negotiations and arbitrations.
   • In charge of summarizing and highlighting legal changes relating to the Delphi bankruptcy.
   • Assisted in negotiations with Delphi to implement reorganization plans.

Office of Manhattan Borough President Scott Stringer              October 2006 - March 2007
Communications Department
   • Tracked press coverage, compiled press packets and planned for Community Board
       meetings.
   • Digitalized and expanded database of media sources used by the communications
       department.

New York City Public School 334 and Middle School 245                September 2004 - June 2006
Teacher
   • Taught 6th and 7th grade Biology, Chemistry and Physics.
   • Taught 8th grade Earth Science.
